Citation Nr: 1024595	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to 
September 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
That decision denied reopening of the Veteran's claim for service 
connection for a sciatic nerve disorder.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an August 2009 RO (Travel Board) hearing.  A copy of 
that hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disorder was 
denied in a July 2002 rating decision as the evidence did not 
establish that a residual or chronic disability resulted from the 
Veteran's in-service treatment for a low back disorder and there 
was no nexus between her current lumbar spine disorder and such 
an in-service injury.

2.  Evidence submitted since the July 2002 rating decision 
includes information that was not previously considered and which 
establishes a fact necessary to substantiate the claim, the 
absence of which was the basis of the previous denial.

3.  There is a nexus between the Veteran's current lumbar spine 
disorder and service.

CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection for 
a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the July 2002 rating decision denying 
service connection for a low back disorder is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  A lumbar spine disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.   38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
a veteran in substantiating her claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further notice or assistance is unnecessary 
to aid the Veteran in substantiating the claim on appeal.



Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. §§ 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

If VA either receives or associates with a claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
at any time after VA issues a decision on a claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c).  These official 
service department records include service records that are 
related to a claimed in-service event, injury or disease, 
regardless of whether such records mention a veteran by name.  38 
C.F.R. § 3.156(c)(i).

Analysis

The Veteran's claim for service connection for a low back 
disorder was denied in a July 2002 rating decision.  This claim 
was denied as there was no evidence that a residual or chronic 
disability resulted from the Veteran's in-service treatment of a 
low back disorder and that there was no nexus between a current 
disability and service.  This July 2002 rating decision was not 
appealed and is final.  38 U.S.C.A. § 7105.

The evidence considered in the July 2002 rating decision included 
the Veteran's service treatment records, portions of her service 
personnel records and various private treatment notes.  VA 
examinations dated in November 1982, September 1984, February 
1988, May 1990 and March 2001 were also considered.

A December 1975 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
neuritis or recurrent back pain in an accompanying Report of 
Medical History (RMH).

The Veteran reported falling in a stairwell and injuring her back 
in the sacral region in June 1976.  Physical examination revealed 
tenderness at S1, the left sacral and gluteal region along with 
local edema.  Back and hip ranges of motion as well as muscle 
testing were within normal limits.  An accompanying lumbar X-ray 
was negative for any significant abnormalities.  An impression of 
a left sacral region contusion was made and ice was prescribed.

An October 1976 treatment note indicated that the Veteran had 
fallen from a truck onto her left hip.  Physical examination 
noted moderate tenderness to the lower left quadrant without 
guarding and an assessment of a bruised left hip was made.  An 
accompanying left hip X-ray was negative for any fractures or 
dislocations.

A complaint of low back pain was noted in October 1979.  Physical 
examination found the Veteran to be neurologically intact and 
that her leg lengths were not equal.  An impression of 
symptomatic low back pain secondary to orthopedic problems was 
made.

The Veteran reported pain in the right lower back and hip area 
for the past few years in an October 1980 treatment note.  
Physical examination found her legs to be of equal length and 
that her right hip range of motion was normal.  A diagnosis of 
recurrent sprained lumbar muscles and ligaments was made and 
physical therapy was recommended.

A September 1982 discharge examination was negative for any 
relevant abnormalities.  The Veteran complained of a swollen 
right knee and right shoulder bursitis during this examination.

An August 1982 Rebuttal to Bar on Reenlistment Certificate letter 
drafted by the Veteran indicated that she had missed some work 
during service due to medical appointments related to her left 
ankle.
The Veteran reported suffering from intermittent low back pain 
and muscle spasms since a December 1976 incident in which she 
sustained second and third degree burns in a November 1982 VA 
examination.  Physical examination revealed an unremarkable spine 
with full range of motion and was negative for spasms or 
tenderness.  An accompanying lumbosacral spine X-ray identified 
no abnormalities.  Following this examination, an impression of 
intermittent low back pain without objective changes on physical 
examination and an X-ray within normal limits was made.

VA examinations dated in September 1984, February 1988, May 1990 
and March 2001 were negative for any complaints or findings 
related to either a low back disorder or a sciatic nerve 
disorder.

An April 2000 private physical therapy treatment summary 
reflected the Veteran's complaints of frequent falls related to 
right lower extremity weakness and knee instability.  Complaints 
of increased back pain were also noted.

An October 2000 private physical therapy treatment summary 
indicated that the Veteran's gait becomes "more bizarre" with 
increased right lower extremity pain.  She demonstrated a more 
pronounced limp that increased her back pain.  The physical 
therapist opined that the "result of that knee pain ha[d] caused 
increased injury and pain to the...back".

Evidence received since the July 2002 rating decision includes VA 
treatment notes dated through July 2003, various private 
treatment records, a September 1998 opinion from J. G., an August 
2002 opinion from J. G., a November 2006 letter from J. G. and a 
May 2007 VA orthopedic examination.  The Veteran also offered 
personal testimony at an August 2009 VA hearing.

An assessment of low back pain, suspicious of right sciatica, was 
noted in a July 1997 private treatment note.

A September 1998 private opinion from J. G., the Veteran's 
treating physical therapist, noted that he had treated her over a 
prolonged period for her ankle instability.  She developed a gait 
abnormality during her treatment and her low back area had become 
acute.  She currently suffered from periodic episodes of sciatica 
and low back pain which were directly correlated to her abnormal 
gait.

An August 2002 private opinion from J. G. indicated that specific 
documentation related to her treatment had been inadvertently 
destroyed by the treatment facility about five years ago.  The 
provider recalled that the Veteran fell from the bed of a pickup 
truck and injured her back during service and that he began 
seeing her "several years later" to improve the status of her 
back.  Her low back pain was partly attributable to her numerous 
problems with her knee, ankle and hips as there was a particular 
time during treatment for her ankle condition in which she began 
to bitterly complain of low back pain.  The provider opined that 
the Veteran suffered from "persistent back problems" as a 
result of the injury sustained while in the military. 

No evidence of significant degenerative changes or acute 
abnormalities were found in a July 2003 VA lumbar X-ray.

J. G. stated in a November 2006 letter that he had seen the 
Veteran for physical therapy over the last 10 or 15 years for her 
back, neck, ankles and knees.  Her current therapy was focused on 
improving the strength, motion and stability of her back and her 
sciatic nerve disorder.

The Veteran reported that she first injured her back in June 1976 
after falling down some stairs in a May 2007 VA orthopedic 
examination.  She had injured her back a second time after 
falling from a truck.   Her back disorder had progressively 
worsened since service, and now consisted of a sharp or aching 
pain that radiated all the way to the right thigh and leg.  This 
pain was aggravated by bending, prolonged walking, climbing 
stairs, walking on uneven surfaces, lifting or carrying.  Current 
treatment consisted of Tylenol, analgesic cream and rest.  
Physical examination revealed an antalgic gait and tenderness on 
palpation of the lumbar spine between L5 and S1.  The Veteran was 
noted to have difficulty sitting down for a prolonged period or 
lying down on the examination table.  An accompanying lumbar X-
ray revealed generalized minimal disc space narrowing since 2003 
and some minimal spurring at the L2 level.

Following this May 2007 VA orthopedic examination, a diagnosis of 
lumbosacral spine degenerative disc disease was made.  The 
examiner opined, after a review of the Veteran's claims file, 
that the Veteran's back problem was most likely due to the injury 
she sustained in service.  She had injured her back twice in 1976 
and subsequently suffered from worsening low back pain.

A May 2007 VA examination conducted by a different examiner 
indicated that the Veteran had been seen numerous times for 
various complaints during service.  However, she was only seen 
once for back pain after the initial aggravating incident and the 
service separation examination was negative for complaints or 
findings related to a back disorder.  Post-service treatment 
records were negative for verifiable documentation of lower back 
complaints, back pain or sciatica.  The other May 2007 VA opinion 
had referenced the recent lumbar X-ray but did not mention any 
changes to the Veteran's L4-5, S1 area which would include the 
sciatic nerve distribution.  In-service documentation of the 
October 1976 fall indicated that the Veteran fell on her chest, 
arm and right leg and was negative for complaints related to a 
lumbosacral injury.  This examiner noted that the previous VA 
examiner had only taken into account the Veteran's subjective 
reports of injury and that there appeared to be no supporting 
injury that would relate her in-service injuries to her current 
complaints of low back pain.

A November 2007 addendum to the first May 2007 VA orthopedic 
examination indicated that the Veteran's service treatment 
records document a lumbar muscle strain in September 1980.  She 
therefore suffered from a back problem in service and the 
examiner's previous opinion linking her current lumbar disability 
to service stands.

In August 2009, the Veteran testified that she had injured her 
back in two separate incidents in 1976.  She underwent physical 
therapy and sought treatment from a back pain clinic subsequent 
to service.

The July 2002 rating decision denied this claim as there was no 
evidence that a residual or chronic disability resulted from the 
Veteran's in-service treatment of a low back disorder and that 
there was no nexus between a current disability and service.  As 
such, evidence establishing a residual or chronic disability and 
a nexus between such a current disability and service is required 
to reopen this claim.

The newly submitted evidence, which includes the May 2007 VA 
orthopedic opinion, indicated that the Veteran suffers from 
lumbosacral spine degenerative disc disease as a result of her 
service.  This opinion provides evidence of the necessary 
elements that were found to be lacking in the previous denial.  
As this evidence is both new and material, the claim for service 
connection for a lumbar spine disorder is reopened.

There is conflicting evidence as to whether the Veteran's lumbar 
spine disorder is related to service.  The evidence in favor of 
such a nexus includes the May 2007 VA orthopedic examination, the 
November 2007 addendum to that examination, the September 1998 
opinion from J. G., the August 2002 opinion from J. G. and the 
Veteran's reports regarding a continuity of symptomology.  The 
evidence against such a nexus includes the second May 2007 VA 
orthopedic examination and the lack of clinical evidence of such 
a disorder until 1991.

The second May 2007 VA examination noted that the Veteran had 
only complained of low back pain on one occasion during service 
following the 1976 incidents and that there was no verifiable 
documentation of low back complaints until 1997.  The Veteran's 
service treatment records, as detailed above, reflect two 
instances in which she complained of low back pain subsequent to 
the 1976 injuries.  In addition, J. G. repeatedly indicated that 
the facility in which physical therapy had been conducted had 
inadvertently destroyed the Veteran's treatment records.  He also 
indicated in a November 2006 letter that he had been treating the 
Veteran for her back disorder, among other conditions, since 
approximately 1991.  An opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  The Board is 
therefore affording little, if any, weight this second May 2007 
VA examination.
The evidence is at least in equipoise on the question of 
relationship between the Veteran's diagnosed lumbar spine 
disorder and service.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that the criteria for service 
connection for a lumbar spine disorder have been met.  38 
U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim for 
service connection for a lumbar spine disorder is reopened.

Entitlement to service connection for a lumbar spine disorder is 
granted.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


